Citation Nr: 0816167	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-30 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death as a result of asbestos exposure.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 (West 2002) 
for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.  He had several periods of additional non-active duty 
Army Reserve and National Guard service totaling 25 years.  
The veteran died in March 2003; the claimant is the veteran's 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied service connection for the cause of the 
veteran's death as a result of asbestos exposure.  In 
addition, in an August 2005 statement of the case (SOC), the 
RO denied DIC under 38 U.S.C.A. § 1151 for the cause of the 
veteran's death.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the RO in August 2007.  A 
transcript of the hearing is in the file.

The Board's decision with regard to the claim for service 
connection for the cause of the veteran's death is set forth 
below.  For the reason discussed below, the claim for DIC 
benefits under the provisions of 38 U.S.C.A. § 1151 for the 
cause of the veteran's death is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required on 
her part.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.  

2.  The Certificate of Death reflects that the veteran died 
in March 2003 due to metastatic carcinoma of the lung.  No 
other condition was listed as contributing to his death.  An 
autopsy was not performed.

3.  The veteran was not service connected for any condition 
during his lifetime.

4.  In October 2003, seven months after the veteran's death, 
the expiration summary from the Calvary Hospital, Bronx, New 
York included an opinion that the veteran died of asbestos-
related lung disease, as a result of his 20 years as a 
transit worker. 

5.  Neither asbestosis, PTB, or lung cancer was shown during 
service or until many years after service, and the most 
probative medical nexus opinion weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's duty 
to assist claimants in the development of a claim. VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing. The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. To the extent possible, such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO). The VCAA notice 
requirements still may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.

In this case, a June 2004 pre-decision RO letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate her claim for service 
connection for the cause of death, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for her to advise VA of and to submit any further 
evidence that was relevant to the claim.  After issuance of 
the notice and an opportunity for the appellant to respond, 
the claim was adjudicated in the October 2004 rating decision 
now on appeal.  Thus, the June 2004 letter meets the VCAA's 
content of notice and timing of notice requirements.

The Board is aware of the Court's decision in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), which addressed VCAA 
content-compliant notice for DIC claims.  Although the June 
2004 letter does not specifically include a statement that 
the veteran was not service-connected for any disease at the 
time of his death, this omission did not prejudice the 
appellant, as it is evident that she was already aware of 
this fact.  The Board notes that during her testimony, she 
alleged various diseases were either of service-origin or due 
to the failure of VA to properly diagnose the veteran's 
condition and that this, in turn, led to his ultimate demise.  
Thus, the deficiency was effectively cured by actual 
knowledge of the appellant.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  Moreover, as indicated above, the 
June 2004 letter otherwise provided adequate notice of the 
VCAA's provisions as they pertained to the claim decided 
herein, pursuant to Hupp.

In addition, although the appellant has not been provided 
notice regarding assignment of effective dates (in the event 
that the claim is granted), the Board's decision herein 
denies the claim for service connection for the cause of the 
veteran's death.  As no effective date is being, or is to be 
assigned, there is therefore no possibility of prejudice to 
the appellant under the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service treatment records, VA treatment records 
from the facilities identified by the appellant, treatment 
records of the private providers identified by the appellant, 
and the transcript of her hearing and statements made by the 
claimant and her representative, on her behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate her claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim decided herein.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the appellant or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matter decided 
herein, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

I. Background

The veteran served as a rifleman on active duty and there is 
no evidence of any exposure to asbestos during active 
service.  Neither is there any evidence of any asbestos 
exposure during his subsequent Army Reserve/National Guard 
duty.

The veteran's service treatment records are silent as to any 
lung complaints or diagnosis of, or treatment for, a lung 
disorder.  The January 1946 separation examination showed 
that the veteran's chest x-ray was negative.

Castle Point VA Medical Center (VAMC) records reveal the 
veteran was diagnosed and successfully treated for fairly 
advanced pulmonary tuberculosis (PTB) in 1962.   

A March 1995 VA CT scan revealed bullous changes bilaterally, 
no lung masses were seen.

An April 1995 VA clinical note reveals the veteran had a 35 
year history of smoking a pack a day but stopped 20 years 
earlier.  He also had a history of prostate cancer.

A January 1998 VA x-ray report noted little change in the 
veteran's lungs since an earlier 1996 report.  There was no 
evidence of a metastatic diagnosis.

In November 2001, the veteran was seen in the VA emergency 
room with a history of prostate cancer and gross hematuria.  
Imaging of the abdomen and pelvis revealed a large kidney 
mass and what appeared to be metastatic disease of the spleen 
and lungs.

A subsequent November 2001 x-ray report from H. J. M., M.D., 
revealed a possible asbestos-related diagnosis, showing a 
huge mass in the posterior thorax which appeared pleural 
based.  Pulmonary neoplasm and mesotheliomas were ruled out.  
The lung fields were difficult to evaluate for underlying 
asbestosis because of the extent of the mass.  Right 
parenchymal interstitial fibrotic changes involving the left 
lower lung zones and some nodule densities over the right 
lower lung field which could be old granulomata or small 
metastatic lesions were noted.  The impression was pulmonary 
fibrositis throughout the right lung zone consistent with 
asbestosis with the left lower lung unavailable to evaluate.

A December 2001 VA treatment report reflected that the 
veteran was to return in two weeks after obtaining a second 
opinion from Memorial Hospital to rule out renal cell 
carcinoma, "because the incidence of renal mass in lung 
cancer is generally low."

The Certificate of Death shows that the veteran died in March 
2003 due to metastatic lung cancer.  No contributing diseases 
or conditions were listed. 

An October 2003 expiration summary from the Calvary Hospital, 
Bronx, New York reveals that the veteran was admitted on 
March 13, 2003 and died seven days later.  The summary 
reflected that the veteran had been fighting lung cancer for 
"quite some time" and had been living at home since 
February 2002 on hospice care.  The chief diagnosis was lung 
cancer.  The examiner opined that:

I have reviewed [the veteran's] 
occupational history of exposure to 
asbestos working as a transit worker for 
20 years, and I believe with reasonable 
medical certainty that his pulmonary 
fibrosis abnormalities demonstrated on 
his chest x-ray is secondary to his 
occupational history of exposure to 
asbestos.

In a November 2004 written statement from the appellant she 
alleged that the veteran was seen by VA in 1959 with a spot 
on the lung and it was speculated that it was TB but that no 
diagnosis was made and no treatment rendered at the time.  
The appellant now knew it had been asbestosis.  

During the August 2007 hearing, the appellant testified that 
there was no way the VA could have missed the veteran's lung 
cancer in August 2001.  She asserts that he was exposed to 
asbestos during service; however she appeared to be confused 
as to his active duty service versus his Army Reserve and 
National Guard service after his completion of active 
service.  She testified that the veteran never told her that 
he thought he had been exposed to asbestos.  The 
representative stated that the veteran had no asbestos 
exposure in his civilian job.  He then noted that he had been 
a dispatcher for the New York City Transit Authority 
(Transcript, page 3).  The appellant testified that, "a guy 
in our building" was a bus driver and explained to her 
"that he was in transit that everybody's exposed to it when 
you go down the train from the track.  It's floating in the 
air." (Transcript, page 18).

II.	Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that it was incurred in service.  38 
C.F.R. § 3.303(d).  Where a veteran served continuously for 
90 days or more during a period of war or during peacetime 
service after December 31, 1946, certain chronic 
disabilities, such as malignant tumors and/or pulmonary 
tuberculosis (PTB), will be presumed to be related to 
service, even though there is no evidence of such disease 
during the period of service, if manifested to a compensable 
degree within one year of discharge from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2007).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2007).  Service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that service-
connected disability contributed substantially or materially; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
38 C.F.R. § 3.312(c)(1).

There is no specific statutory or regulatory guidance with 
regard to claims of entitlement to service connection for 
asbestosis or other asbestos-related diseases. VA Manual 21-
1, Part VI, para. 7.21 (Feb. 5, 2004), contains guidelines 
for the development of asbestos exposure cases. Part (a), in 
essence, acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of the pleura 
and peritoneum, and cancer of the lung, gastrointestinal 
tract, larynx, pharynx and urogenital system (except the 
prostate), with the most common resulting disease being 
interstitial pulmonary fibrosis (asbestosis).

VA Manual 21-1, Part VI, para. 7.21(b) (Feb. 5, 2004), 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers. Noted is that 
the latent period varies from 10 to 45 or more years between 
first exposure and development of disease. VA Manual 21-1, 
Part VI, para. 7.21(c) (Feb. 5, 2004), provides that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.

VA Manual 21-1, Part VI, para. 7.21(d) (Feb. 5, 2004), 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000, 65 Fed. Reg. 33,422 (2000); 
Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997).

There is no evidence that the veteran manifested any 
respiratory-related symptoms during his active service or 
that he, in fact, was exposed to asbestos.  He was not 
diagnosed with PTB until 1962, more than 16 years after 
active duty, nor with lung cancer or asbestosis until several 
decades after his active service.  Moreover, there is no 
probative medical evidence that lung cancer (the immediate 
cause of the veteran's death) is causally related to his 
active service.  

In addition to the medical evidence, the Board has considered 
the appellant's own testimony and statements, as well as her 
representative's assertions, advanced on her behalf, that the 
veteran's death is related to his service.  However, none of 
this evidence provides a basis for allowance of the claim.  
The appellant's assertion that the veteran was in fact 
exposed to asbestos in service is speculative at best.  She 
may relate symptoms she observed.  However, as laypersons 
without the appropriate medical training and expertise, 
neither the appellant nor her representative is competent to 
provide a probative opinion on a medical matter, such as the 
medical relationship, if any, between a specific disability 
and the veteran's death.  See Bostain v. West, 11 Vet. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

The only evidence regarding the etiology of the veteran's 
asbestos exposure was supplied by the appellant and is 
negative.  (See the October 2003 private hospital expiration 
summary).  In this case, the Board finds the opinion of the 
Calvary Hospital physician dispositive of the medical nexus 
question, who opined that the veteran's pulmonary fibrosis 
abnormalities demonstrated on his chest x-ray were secondary 
to his occupational history of exposure to asbestos as a 
transit worker.  As the physician explained in detail the 
reasons for his conclusions, the Board finds that this 
opinion constitutes competent and persuasive evidence on the 
matter upon which the claim turns.  

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  


REMAND

In a November 2004 statement, the appellant submitted a claim 
for DIC benefits under the provisions of 38 U.S.C. § 1151, 
basically arguing that the veteran's death was due to lack of 
proper medical treatment by VA after service and to the VA's 
failure to diagnose and notify the veteran of the presence of 
the condition that led to his death.  In an August 2005 SOC, 
the RO denied the appellant's claim of entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the veteran's death.  The appellant, in a September 2005 VA 
Form 9, disagreed with the RO's decision on her section 1151 
claim.  This constitutes a timely notice of disagreement 
(NOD) with the RO's August 2005 decision.  So this claim must 
be remanded to the RO for issuance of an SOC.  See Manlincon 
v. West, 12 Vet. App. 238, 240-241 (1999).  The appellant 
also must be given an opportunity to perfect an appeal to the 
Board concerning this additional issue by submitting a timely 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 
20.302, 20.303, 20.304, 20.305 (2007).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

The RO should issue to the appellant and 
her representative an SOC addressing the 
appellant's entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1151 for the 
cause of the veteran's death.  Along with 
the SOC, the RO must furnish to the 
appellant a VA Form 9 (Appeal to Board of 
Veterans' Appeals), and afford her the 
applicable time period for perfecting an 
appeal as to this issue.

The appellant is hereby reminded that 
appellate consideration of the matter 
identified above (entitlement to DIC 
under the provisions of 38 U.S.C.A. § 
1151 for the cause of the veteran's 
death) may be obtained only if a timely 
appeal is perfected.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
M. R. VAVRINA 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


